Title: To George Washington from John Parke Custis, 5 July 1773
From: Custis, John Parke
To: Washington, George



Hon’d Sir
Kings College [New York] July 5th 1773

Pardon me for having thus impos’d upon your good Nature by not writeing to you sooner, I neither could nor had it in my power to say any thing with certainty concerning my establishment here till now. It gives me Pleasure that I now have it in my Power to inform you how agreably every thing is settled. there has nothing been omitted by my good Friend Doctor Cooper which was necessary to my contentment in this Place, And Gratitude as well as Truth oblidges me to say, that the other Professors are not the least remiss in their Duty but give all the assistance they can consistant with the Duty, they owe to the other students. I attend at stated Hours the Professors, in Mathematicks, Languages, moral and experimental Philosophy. & I Hope the Progress I make in ⟨the⟩se useful branchs of knowledge will redown not only to my own Credit, but to the Credit of those who have been instrumental in placeing me here, & in particular render you some compensation & Satisfaction for the parental Care and Attention you have always & upon all occasions manifested towards me, & which demand my most grateful thanks & returns, to make which shall be the constant Care of J. P. Custis.
I found great dificulty in disposing of my Grey Horse. his

Colour made so much against him that I was oblidged (to avoid expence) to sell him at public Vendue for only 34 pounds this Curr[enc]y a price tho. below his value I was oblidged to take. The Bay I have kept & shall keep unless I hear from you to the contrary. He is a Horse I know to be good, & one I have a vast effection for & except riding; there is no other exercise to be us’d here, which makes it necessary either for me to keep a Horse or hire a poor miserable hack to take an airing twice or thrice a Week, the distance of 4 or 5 miles into the Country for the Benefit of my Health.
There is nothing now, which interrupts my tranquilyty, but the melancholy Subject of your last Letter, & the uneasiness I fear my poor Mother suffers on that account, I myself could not withstand the Shock, but like a Woman gave myself up entirely to melancholy for several Days, I shou’d most gladly have answer’d your Favor when Doctor Cooper did, & have endeavoured to administer some comfort to my distrest Parent, but my Mind was too much agitated to admit a thought, & was illy capable to give others what it stood so much in need of itself. But I am perswaded your Goodness left no stone unturn’d to render this Shock as easy as possible, and I think the only & most effectual means to remove from Her Mind the Impressions of my Poor Sister, is to carry her from home for some considerable Time, for every thing at Mount Vernon must put Her in mind of her late Loss. shoud this thought of mine be approv’d of, the seeing of you at this Place would render me extremely Happy and answer fully the end of Her Comeing. Doctor Cooper was speaking to me on this Head the other Day, & said then, that He would write to you to that effect, and recommend it as strongly as He could. if you should approve of this Scheme, & will let me know beforehand I will exert myself in getting you Lodgeings, & every thing else convenient. Dr Cooper has some thoughts of takeing a tour to the Southward & of makeing you a Visit this Fall, which if he does I shall accompany him, as there is a Vacation then of four or five Weeks.
before I conclude I must beg you to write me immediately on the receipt of this Letter, as I am extremely anxious to hear how my Mother bears this Misfortune, & of your own Health, & be certain that I shall do every thing in my Power; to prevent your

good advice being thrown away upon me. I am with sincere regard & effection your’s

John Parke Custis

